Citation Nr: 1206015	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar due to a head injury and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the denial of service connection for levator palpebri with left supraorbital sensory deficit and diplopia.  

By history, it is noted that in February 1989 the RO continued the denial of entitlement to service connection for residuals of a left eye injury.  The Veteran did not appeal the determination; thus, it became final.  In August 2003 the RO received a claim to reopen the matter, and the January 2004 rating decision confirmed and continued the prior denial on a finality basis.  The Veteran filed a timely notice of disagreement (NOD) in March 2004.  However, the RO did not issue a statement of the case (SOC) and no action was taken.  The Veteran then filed a new claim to re-open in March 2006 for which a June 2006 rating decision was issued.  Thereafter, the Veteran perfected a timely appeal.  In this case, the Board finds the last final rating decision to be the February 1989 rating decision and not the January 2004 rating decision, as the Veteran filed his NOD timely for the January 2004 rating decision.  The appellate time period has been tolled since 2004. 

This case was initially before the Board in June 2009, and the Board did not reopen the issue on appeal.  A Joint Motion to Vacate (Joint Motion) was filed with the United States Court of Appeals for Veterans Claims (Court) in November 2009.  The Joint Motion asked the Court to vacate and remand the Board's decision.  The Court granted the motion in November 2009 and the case was returned to the Board.  This matter was remanded by the Board in March 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

In the Joint Motion, the parties to the appeal agreed that the Board erred by failing to attempt to obtain the Veteran's outstanding treatment records.  In August 2006, the Veteran submitted correspondence to VA stating that he underwent surgery for an eye condition in 1956 and "remain[ed] in Walter Reed for seven month[s]" following the procedure.  Likewise, a morning report reflects that the Veteran was detached to Walter Reed effective October 23, 1956.  The National Personnel Records Center (NPRC) had conducted a search for records from Walter Reed Hospital prior to 1957 but not thereafter.  However, in the Joint Motion the parties agreed that the Veteran's treatment records may extend into 1957, given his admittance date to Walter Reed and the duration of his stay.  

In the March 2010 Remand, the Board instructed the RO/AMC to request that the NPRC conduct a search for the Veteran's records at Walter Reed Hospital from 1957 until 1958.  If no further records could be obtained after an exhaustive search, the Veteran was to be notified of such and given the opportunity to submit the reports.  

In May 2010, VA requested clinical records from NPRC for the period January 1, 1957, to December 31, 1957.  In May 2010, the Veteran submitted a statement indicating that he was in the hospital in the summer of 1956.  In June 2010, VA issued correspondence to the Veteran stating that a request had been made to NPRC for treatment records for the period 1957 to 1958, and from January 1, 1956 to December 31, 1956.  VA requested clinical records from NPRC for the period January 1, 1956 to December 31, 1956.  A search was conducted but no records were located.  In a November 2011 print out, a NPRC response indicated that searches of Walter Reed Army Medical Center for 1957 were conducted but no records were located.  In December 2010, a VA Memorandum was prepared which indicated that all procedures to obtain federal treatment records were correctly followed, but clinical records for the period January 1, 1956 to December 31, 1956 from Walter Reed Army Medical Center were not found.  In December 2010, VA issued correspondence to the Veteran stating that clinical records were unavailable for the period January 1, 1956 to December 31, 1956; such letter did not address the periods 1957 to 1958.  In January 2011, a supplemental statement of the case (SSOC) was issued which addressed the lack of records from January 1, 1956 to December 31, 1956; the period 1957 to 1958 was not addressed.  In a February 2011 statement from the Veteran, he indicated that he was treated at Walter Reed from September 1956 to December 1956.  In November 2011, a SSOC was issued which did not address the NPRC records.  

The RO failed to notify the Veteran that clinical records could not be obtained for the period January 1, 1957 to December 31, 1957, and failed to give the Veteran an opportunity to submit the records.  Moreover, the RO failed to request records from NPRC for the year 1958.  The Board acknowledges that the Veteran has reported that his hospitalization was during the year 1956; however, he has been inconsistent in his report of which months he was hospitalized.  As detailed, in May 2010 the Veteran stated that he had been hospitalized in the summer of 1956, while in a February 2011 statement he reported that he was hospitalized from September to December 1956.  Moreover, as detailed in the Joint Motion, a morning report reflects that he was detached to Walter Reed effective October 23, 1956.  

Thus, a Remand is necessary to request records from NPRC for the period January 1, 1957 to March 13, 1958 (date of discharge), and to provide the Veteran proper notice pursuant to 38 C.F.R. § 3.159(e)(1).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that NPRC or any other appropriate record archive facility conduct a search for clinical records at Walter Reed Army Medical Center for the period January 1, 1957 to March 13, 1958.  If no records can be obtained after an exhaustive search, the Veteran should be notified of such and given the opportunity to submit the reports.

2.  If additional records are received, conduct any other development deemed necessary, e.g., obtain a medical examination or opinion.

3.  Then, readjudicate the Veteran's claim in light of any additional evidence obtained.  If the disposition remains unfavorable, send him and his representative a SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE...


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



